Citation Nr: 0118200	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  94-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with headaches, impaired vision and boils.

2.  Whether the rating decision of February 4, 1981, wherein 
the RO assigned a 30 percent evaluation for arteriosclerotic 
heart disease, and the rating decision of July 10, 1981, 
wherein the RO continued the rating constituted clear and 
unmistakable error (CUE). 

3.  Entitlement to an effective date, prior to April 11, 
1991, for service connection for peripheral vascular disease 
(PVD) of both lower extremities.

4.  Entitlement to an effective date, prior to May 1, 1998, 
for an initial 40 percent evaluation for PVD of the lower 
extremities.







REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired in February 1975 after having completed 
more than 20 years of active military service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The Board remanded the case 
to the RO for further development in May 1996 and April 1997.

The Board has framed the issues on appeal to reflect those 
issues argued at the February 2001 Board hearing.  There was 
no argument made to the Board that other issues were properly 
on appeal at this time.

The issue of entitlement to service connection for diabetes 
mellitus with headaches, impaired vision and boils is 
addressed in remand portion of this decision.


The issue of entitlement to an effective date, prior to 
January 12, 1998 for an initial 40 percent evaluation of each 
lower extremity for PVD is also addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The February 4, 1981 rating decision wherein the RO 
assigned a 30 percent evaluation for arteriosclerotic heart 
disease, and the July 10, 1981 rating decision, wherein the 
RO continued the 30 percent rating were not appealed; a claim 
of CUE in the decisions to deny a 60 percent rating was 
initially filed in 1996.

2.  The rating decisions of February 4, 1981 and July 10, 
1981 did not contain any kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

3.  The RO received the veteran's formal application for 
service connection for PVD on September 22, 1992.

4.  The RO in May 1991 had implicitly granted service 
connection for PVD based on medical evidence; there was an 
earlier pending claim for service connection in August 1985.

5.  Liberalizing changes to the rating schedule for rating 
PVD that provided for independent rating of each extremity 
were effective on January 12, 1998 during the pending appeal 
and are more beneficial than the previous criteria.

6.  On VA examination of PVD in August 1998 the 
ankle/brachial index was .69 in both lower extremities, and 
there was claudication, decreased pulses and sensory 
appreciation.


CONCLUSIONS OF LAW

1.  The February 4, 1981 and July 10, 1981 rating decisions 
wherein the RO denied entitlement to a rating greater than 30 
percent for arteriosclerotic heart disease did not constitute 
CUE.  38 U.S.C.A. §§ 355, 4005 (in effect in 1981); 38 C.F.R. 
§§ 3.1(q), 3.103, 3.104, 3.105, 4.104, 19.109, 19.112, 
19.113, 19.118, 19.153 (1981). 

2.  The criteria for an effective date for a grant of service 
connection for PVD retroactive to August 5, 1985 have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); 38 C.F.R. §§ 3.155, 3.160, 3.400 
(2000).

3.  The criteria for an effective date for a 40 percent 
evaluation for PVD of each lower extremity retroactive to 
January 12, 1998 have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.114, 4.104, as 
amended effective January 12, 1998, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the February 4, 1981 and July 
10, 1981 rating decisions wherein the RO 
denied entitlement to a rating greater 
than 30 percent for arteriosclerotic 
heart disease constituted CUE.

Factual background

The record shows that the RO in December 1978 granted service 
connection for hypertension and assigned a 10 percent rating 
under Diagnostic Code 7101 from August 1978.  

In June 1979 the RO added arteriosclerotic coronary artery 
disease and evaluated the disability with hypertension as 30 
percent disabling under Diagnostic Code 7005 from February 
1979.  There was a report of the veteran's hospitalization at 
a military hospital early in 1979. 

The record shows that in July 1979 the veteran had coronary 
bypass surgery at a VA hospital.  In January 1980 the RO 
increased his disability rating to 100 percent under 
Diagnostic Codes 7005-7017 effective July 19, 1979.  It was 
entered on the rating decision form that a routine future 
examination would be scheduled in July 1980.  The RO had 
received summaries of the VA hospitalizations from July to 
August 1979, and readmissions of several days in August 1979 
and December 1979. 

After the examination in July 1980, the RO issued a rating 
decision on February 4, 1981, wherein it reduced the 
disability rating to 30 percent under Diagnostic Codes 7005-
7017, effective May 1981.  The rating board decision noted 
the current examination findings.  

On the examination form the veteran indicated that he was 
employed as a supply clerk at a military hospital, and that 
he had missed several months of work in the previous twelve 
months on account of illness.  He reported VA treatment from 
late in 1979.  He told the examiner that he went to VA as an 
outpatient, and that since mid March he was back to his usual 
work as a supply clerk.  The examiner reported that he did 
complain of chest tightness when excited or anxious, but no 
chest pain or shortness of breath.  He said that he could 
walk about two blocks a day without developing shortness of 
breath or chest pain.  The examiner reported a normal heart 
rate and rhythm, no murmurs or gallops, 2+ peripheral pulses 
and blood pressure sitting of 132/90.  Other blood pressure 
readings on the examination form were 132/92 sitting, and 
130/96 standing.  The examination included a chest x-ray and 
electrocardiogram.  The diagnosis was arteriosclerotic heart 
disease with post operative bypass graft, "FTC II B". 

The RO issued notice of the decision in March 1981.  
Additional VA medical records dated in 1980 and 1981 were 
obtained after contact from the representative.  

The RO on July 10, 1981 issued a rating decision that 
continued the 30 percent disability rating.  The rating board 
found that the outpatient records did not show disablement to 
warrant an increase.  The VA outpatient reports were dated 
from July 1980 through March 1981, and showed the veteran was 
observed regularly with no complaint of shortness of breath 
or chest pain, diastolic blood pressure predominantly below 
100.  

The RO issued notice of the decision in July 1981, and the 
representative was issued a copy of the notice letter.  The 
next pertinent communication regarding a claim for increase 
was in the mid 1980's.  The RO eventually granted a 60 
percent evaluation from July 1989.  

In August 1996 the veteran argued that the RO had committed 
CUE in 1981 when it incorrectly applied the applicable law 
and regulations to assign a 30 percent rating.  He argued the 
correct facts as then known were not before the adjudicator.  
He argued at a Board hearing in 1996, in essence, that the 30 
percent rating should have been 60 percent (Transcript at 6).  
He restated essentially the same CUE arguments on rehearing 
in February 2001, and added he felt the RO should have 
invoked the doctrine of reasonable doubt in view of the 
evidence of record (Transcript at 3-4, 8-10).


Criteria

Initially, the Board notes that the February 1981 and July 
1981 rating decisions were not appealed, and that those 
decisions are final.  38 U.S.C.A. § 4005 then in effect.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable.  A decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
in 1981.

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a); in 
accord 38 C.F.R. § 3.104(a) (1981).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1981).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1981).



A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 18 (§ 19.118).  38 C.F.R. § 19.153 (1981).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1981).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1981).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1981).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 
(1981).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1981).

Coronary artery bypass: 100 percent for 1 year following 
bypass surgery. Thereafter, rate as arteriosclerotic heart 
disease. Minimum rating 30 percent.  Note: Authentic 
myocardial insufficiency with arteriosclerosis may be 
substituted for occlusion. Note: The 100 pct. Rating for 1 
year following bypass surgery will commence after the initial 
grant of the 1-month total rating assigned under § 4.30 
following hospital discharge.  38 C.F.R. § 4.104, Diagnostic 
Code 7017, in effect in 1981.

Arteriosclerotic heart disease: A 100 percent rating is 
assigned during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc. A 100 percent rating is also assigned after six 
months, with chronic residual findings of congestive heart 
failure or angina on moderate exertion or when more than 
sedentary employment is precluded.  

Following a typical history of acute coronary occlusion or 
thrombosis, or with a history of substantiated repeated 
anginal attacks, and more than light manual labor is not 
feasible, a 60 percent rating is provided.

Following typical coronary occlusion or thrombosis, or with 
history of substantiated anginal attack, and with ordinary 
manual labor feasible, a 30 percent rating is provided.  38 
C.F.R. § 4.104, Diagnostic Code 7005 in effect in 1981.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2000), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Reduction in evaluation--compensation. Where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, rating action will be taken.  
The reduction will be made effective the last day of the 
month in which a 60-day period from the date of notice to the 
payee expires.  The veteran will be notified at his or her 
latest address of record of the action being taken and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence.  (38 U.S.C. 
§ 3012(b)(6)).  38 C.F.R. § 3.105(e) (1981).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board has not overlooked the potential application of the 
recently enacted VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  
The appellant and his representative have not indicated at 
any stage in this appeal that pertinent evidence was 
mentioned but not obtained.  It is appropriate to mention 
that the appellant and his representative were notified by 
the RO of the evidence needed to substantiate the CUE claim 
by virtue of the rating decision, statement of the case, and 
other correspondence pertinent to the current claim.

The appellant and his representative were afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  The appellant was also afforded the 
opportunity to provide oral testimony before the Board at the 
RO.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the appellant's claim has been 
identified and obtained.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform the appellant of the 
evidence needed to substantiate the claim.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions, and that a remand for adjudication 
of the CUE claim by the RO under the new law would only serve 
to needlessly delay resolution of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


CUE

The Board notes that the veteran and his representative 
argue, in essence, that the RO in February and July 1981 
committed CUE when it reduced the 100 percent rating for 
arteriosclerotic heart disease to 30 percent.  The veteran 
does not assert the reduction from 100 percent was improper, 
he argues the disability had not improved to the extent 
refected in the revised rating of 30 percent.  The RO 
adequately addressed CUE in the April 1999 decision.  There 
are currently two statutorily authorized means to obtain 
reevaluation of a final VA benefit decision.  

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or 
reopened based upon submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error, RO or Board 
decisions are not final for purposes of direct appeal.  Id. 
at 1333.  

In Hayre the Circuit Court held that a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.  The VA Claims Court, interpreting the reach 
of Hayre in Simmons v. West, 14 Vet. App. 84, 91 (2000), 
noted that at some point, there is a need for finality within 
the VA claims adjudication process; thus, the tolling of 
finality should be reserved for instances of "grave 
procedural error"--error that may deprive a claimant of a 
fair opportunity to obtain entitlements provided for by law 
and regulation. 

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  Other examples of grave 
procedural error referred to in Tetro were Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995) (failure to provide a statement 
of the case after receiving a notice of disagreement); Hauck 
v. Brown, 6 Vet. App. 518, 519 (1994) (failure to provide 
notification of denial tolls period to file a notice of 
disagreement); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) 
(failure to send statement of the case to accredited 
representative tolled 60 day period to respond) and Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992) (evidence sufficient 
to rebut presumption of administrative regularity for mailing 
of appeal notice).  


None of these apply to the facts at hand regarding the 1981 
RO rating decisions.  There is no argument that the appellant 
did not receive adequate notice and appeal rights as provided 
in the regulations in effect at that time.  Nor does the 
veteran argue that he was the victim of bad advice or 
misinformation regarding the claim.  See, for example, Bone 
v. Brown, 9 Vet. App. 446 (1996); Walker v. Brown, 8 Vet. 
App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 
(1991).  

However, equitable tolling may be an available remedy if the 
appellant can show VA misled him, and that he reasonably 
relied on the misrepresentation by neglecting to file an 
appeal.  The evidence does not show that.  Indeed, the 
veteran was issued notice, but did not file a notice of 
disagreement with either rating decision.  The correspondence 
on file does not refer to any misinformation or other 
dilatory action by VA.  See McCay v. Brown, 106 F.3d 1577, 
1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 
150, 153-55 (1991), interpreting Irwin v. Department of 
Veterans Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey 
v. West, 160 F.3d 1360 (Fed. Cir. 1998).  

The Board believes it is important to recognize what 
constitutes CUE and what does not.  CUE is a very specific 
and rare kind of error of fact or of law that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  In 
essence it is undebatable error.  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  


"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  The correct facts of record as they were 
known at the time of the RO's February 1981 decision revealed 
that the veteran was rated 100 percent from July 1979 
according to the rating provisions found under Diagnostic 
Code 7017 of the VA Rating Schedule.  The version of this 
Diagnostic Code relevant to the claim provided that the 
rating would be for arteriosclerotic heart disease after 
expiration of the 100 percent rating for one year after 
bypass surgery.  The record shows the reduction was 
accomplished after an examination in July 1980 but not 
implemented until May 1981.  

The 100 percent rating was in effect for less than three 
years.  Nevertheless, the veteran was examined and the record 
supports that he received a thorough examination.  It appears 
that the RO was careful to conduct a complete examination and 
provide notice to the veteran at his current address, of the 
reduction and appeal rights.  

Notice was also furnished to the accredited representative.  
He was clearly afforded due process and offered the 
opportunity to submit evidence.  Thus, the initial reduction 
appears to have been in accord with the applicable law and 
regulations.  The examiner found disability according to the 
diagnosis but noted no complaint of chest pain and shortness 
of breath.  

The referenced "FTC II B" undoubtedly referred to the 
standard functional and therapeutic classification scheme for 
heart disease that was not a part of the rating schedule.  
The VA examiner's specific reference described a patient with 
slight limitation of physical activity who would experience 
symptoms only with more strenuous physical activity 
(Functional Class II) and whose ordinary physical activity 
need not be restricted but for severe or competitive efforts 
(Therapeutic Class B).  See C. Friedberg, 241-42, 345-46 
Diseases of the Heart (3rd ed. 1966).  The examiner noted the 
veteran had returned to his usual work several months 
earlier.  There was also an electrocardiogram that showed 
nondiagnostic changes.  



The RO then reduced the rating from 100 percent to 30 percent 
in 1981 before it had been in effect more than five years.  
Further, the veteran did not provide any correspondence to 
the RO that could be construed as an intention to appeal the 
decision.  In essence, even if the reduction were based on 
one examination, the regulation did not preclude it.  
Further, the RO notice letter followed the reduction 
procedures.  38 C.F.R. § 3.105.  

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

With this in mind, the Board points out that when the 
appellant's argument of error of fact or law as cited above, 
is applied either specifically or collectively to the facts 
as known before the RO, the conclusion made in 1981 was 
reasonable.  No medical record on file undebatably compelled 
the conclusion that the veteran's arteriosclerotic heart 
disease warranted a 60 percent evaluation.  The rating board 
in February 1981 noted the examination report that included 
the veteran's report of minimal symptoms and that he returned 
to his regular work several months before the examination.  

Reasonable judgment did not compel the conclusion that he 
could not perform ordinary labor.  Further, the rating board 
did not expressly refer to the previously described 
cardiovascular classification scheme as a basis for the 
rating determination, but did rely on the examination report.  
The rating criteria then in effect had a work capacity 
element, "ordinary" or "light" manual labor or 
"sedentary" labor feasible, as a component of the interval 
ratings.  However, there was no requirement that a rating 
board provide meticulous reasons and bases for a decision.

Regarding the July 1981 rating decision, it is not shown that 
the outpatient reports compelled the assignment of a 60 
percent rating.  Neither the veteran nor his representative 
point to any clinical record entries that undebatably 
establish entitlement to the 60 percent rating.  The RO 
obtained the outpatient records after being informed by the 
representative that the veteran had received such treatment.  
Thus the record was complete.  It also included several VA 
hospital summaries and other treatment records.  

Clearly, the applicable law and regulations extant at the 
time of the decisions were correctly applied and it has not 
otherwise been shown.  The facts as they were known at the 
time were correct and it has not been shown otherwise.  The 
RO considered all pertinent documentary evidence, and it does 
not appear that a relevant document was overlooked or brought 
to the RO's attention but not obtained.  The facts as they 
were known to the RO lack evidence of an error such that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, the basis for the RO determination in response 
to the claim of error in the 1981 rating actions is readily 
apparent from the record.  

Further, the Board must advise the appellant that any 
argument based upon disagreement as to how the relevant facts 
were weighed or evaluated, that is, a "misinterpretation of 
facts," does not rise to the level of CUE as that term has 
come to be defined.  Overall, the Board finds that the 
criteria for CUE existing in the prior final RO decisions of 
February 4, 1981 and July 10, 1981 have not been met.

The Board must conclude that the veteran has not articulated 
a plausible argument based on a failure to apply the law or 
misapplication of the law to his case in light of the 
contemporaneous evidence.  That is, he has offered no 
compelling undebatable evidence that is determinative under 
the VA adjudication criteria then in effect.  See Fugo v. 
Brown, 6 Vet. App 40, 43-44 (1993).  

Disagreement with the way the evidence was evaluated is not a 
claim of CUE.  The RO followed the rating scheme and the 
determination of the level of disability is understandable 
and in accord with rating judgment. 38 C.F.R. §§ 4.1, 4.7, 
4.21.

Therefore, the Board must find that the rating decisions at 
issue were in accord with acceptable rating judgment.  
Clearly, it was not shown that the evidence compelled a 60 
percent rating in 1981 as claimed.  See Bierman v. Brown, 6 
Vet. App. 125, 131 (1994); Suttmann v. Brown, 5 Vet. App. 
127, 133-34 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Although he argues that VAOPGCPREC 12-95 should 
be applied, the Board must point out that there has been no 
reference to any relevant evidence that was not considered in 
1981 and it appears the RO obtained all pertinent evidence 
brought to its attention.  

In any event, with respect to final AOJ decisions rendered 
prior to July 21, 1992, the VA General Counsel held that an 
RO's failure to consider evidence which was in VA's 
possession at the time of the decision, although not actually 
in the record before the AOJ, may not provide a basis for a 
finding of CUE.


II.  Earlier effective date, prior to 
April 11, 1991,  for service connection 
for PVD of both lower extremities.

Factual background

The record does not show a reference to claudication or leg 
pain complaints in the VA medical records or military medical 
reports of record though 1981.  The representative in August 
1985 filed a claim for increase on behalf of the veteran who 
reported that his service-connected disability had worsened.  
At the time his only service-connected disability was rated 
as arteriosclerotic heart disease with postoperative bypass 
graft.  

The RO obtained the VA outpatient reports referred to in the 
claim for increase.  In early 1985 he complained of the left 
thigh aching when he went uphill.  A Vascular surgery 
consultant reported a history of left calf claudication about 
three years previously with minimal progression of pain 
uphill after approximately one block.  




It was reported that the veteran denied right leg symptoms.  
The examiner noted mild bilateral disease with minimal 
symptoms.  Claudication was reported thereafter on several 
occasions through September 1985.  In November 1985 
claudication was described as intermittent and preventing him 
from climbing stairs at times.

On a VA examination in 1986 the veteran reported pain in both 
legs when walking briskly, going up an incline or climbing 
stairs.  The examiner found no dorsalis pedis or tibial 
pulses in both legs, cool feet without skin changes from 
vascular insufficiency, no edema and normal sensation.  The 
assessment was certain vascular disease that included macro 
(arterial) vessel, atherosclerosis implicated.  The examiner 
said that the absence of VA records hampered assessing the 
degree of claudication.

The RO in May 1986 denied an increased rating for 
arteriosclerosis and sent the veteran notice of the 
determination.  The RO provided a copy of the notice letter 
to the representative.  He filed a claim for increase in July 
1989 that mentioned recent VA hospitalization.

The RO obtained the report of VA hospitalization in July 1989 
for coronary artery disease evaluation that included 
catheterization and angioplasty.  There was no reference to 
PVD or claudication in the report.

When VA examined him late in 1989, the veteran reported that 
he walked about three miles on weekends and one mile two 
different weekdays.  The examiner said there was no edema or 
clubbing.  The diagnoses were arteriosclerotic heart disease 
and essential hypertension.  The veteran wrote on the 
examination form that his present complaint was pain in both 
legs when walking and that he had received VA treatment 
earlier in the year for arteriosclerotic heart disease.  He 
completed the form several months before the examination.

The RO in January 1990 issued a rating decision that denied 
an increased evaluation for arteriosclerotic heart disease.  
The RO issued notice of the determination in January 1990, 
and the veteran answered with a notice of disagreement in 
February 1990.  He stated that in 1986 he had submitted a 
claim for increased compensation based on increased 
difficulty walking on account of pain in both legs.  He 
recalled that the examiner did not have complete records and 
the claim was denied.  He asked that for a more thorough 
review of his changing medical condition and a rating 
increase.  

The RO received a report of the veteran's VA hospital 
admission that had begun in November 1989.  The past medical 
history did not mention PVD or claudication of the legs.  The 
RO in April 1990 issued another rating decision denying an 
increase, and in May 1990, sent notice to the veteran.  The 
RO received an April 1990 outpatient report that noted the 
veteran still had claudication but that he was able to walk 
through it.  

VA received correspondence from a Member of Congress in July 
1990 that included the veteran's July 1990 letter wherein he 
mentioned that VA had not addressed his February 1990 notice 
of disagreement.  The VA rating decision in August 1990 did 
not mention PVD.  His letter to a Member of Congress later in 
1990 discussed the claims for increase in 1981 and 1986, and 
that medical records had not been available to the examiner 
in 1986.  He wrote later in 1990 in response to a VA letter 
that since 1981, he had experienced pain in his legs and that 
he currently did very little walking because the pain had 
increased in severity.

VA examined the veteran in April 1991.  The diagnoses 
included atherosclerotic vascular disease with decreased 
lower extremity pulses, decreased exercise tolerance as 
described and claudication as described.   

The RO issued a rating decision in May 1991 wherein it 
increased the disability rating for postoperative 
arteriosclerotic coronary vascular disease to 60 percent from 
January 1991.  The rating board found that the disease 
manifestations included beginning vascular changes in the 
lower extremities.  The RO issued notice of the decision in 
May 1991.  

In September 1992 the RO received a letter from the veteran 
wherein he asked for consideration of bilateral leg problems 
due to poor circulation as secondary to his heart condition.  
He said that he had pain, weakness and numbness of both legs.  
The RO received military records and VA treatment records.  
The VA records through 1993 contained a reference to variable 
claudication in January 1990.  

On a VA examination in May 1993 the veteran reported that the 
impaired lower extremity circulation became symptomatic in 
1981 in the left leg beginning in the calf.  The diagnoses 
included PVD with history of abnormal vascular studies and 
residual one to two block claudication, decreased peripheral 
pulses and decreased ambulating, all as described. 

The RO issued a rating decision in September 1993 wherein it 
granted secondary service connection for PVD of both lower 
extremities.  The rating decision shows that RO rated the 
disability 20 percent under Diagnostic Code 7116 criteria 
from September 22, 1992, the date of receipt of a reopened 
claim.  The rating board stated that the 20 percent 
evaluation was assigned to each extremity.  The RO issued 
notice of the decision in September 1993.  

In a May 1994 correspondence to the RO the veteran shows he 
had evidence of PVD in the record in 1981, and that in 1986 
he had asked for a rating increase in part based on PVD.  He 
argued that functional loss was not considered in the 
evaluation of his PVD.  The RO in March 1995 sent the veteran 
a letter asking him to clarify the issues on appeal.  An 
April 1995 report of contact noted pertinently that he asked 
to appeal the 20 percent rating for PVD. and the effective 
date for the rating. 

At a Board hearing in 1996, the veteran said that he had left 
leg pain since 1981, and that the right leg was involved in 
1983 or 1984.  He argued that the 20 percent rating should be 
effective from 1981.  He said that VA had not addressed his 
claim earlier (Transcript at 18-19).  

In an April 1998 letter the veteran wrote regarding the 
effective date and a rating increase from the time the PVD 
worsened and involved both legs.  The representative argued 
in July 1998 that the 1993 rating decision did not refect a 
correct rating for PVD since a separate 20 percent should 
have been assigned for each lower extremity rather than one 
20 percent rating for both extremities.  

The RO issued a rating decision in October 1998 wherein it 
granted an effective date of April 11, 1991 for a 20 percent 
evaluation for PVD.  The rating board found that the first 
evidence of PVD was on the April 1, 1991 VA examination, and 
that the previous rating criteria provided a 20 percent 
evaluation for bilateral minimal involvement.  The RO issued 
notice in November 1998, and the veteran wrote that the RO 
had not adequately addressed the issue of a 40 percent rating 
prior to May 1, 1998.  

The veteran argued in June 1999 in response to a statement of 
the case that, in essence, he had reasonably raised the issue 
in the 1980's and again in 1990, through his correspondence 
and correspondence from his representative.  He enclosed 
three letters dated in 1985 between him and his 
representative.  

At the Board hearing in February 2001 the veteran asserted 
that he had submitted a claim much earlier than 1991, and he 
referred to letters written in 1985 from his representative 
to VA.  He also asserted that the evidence was sufficient to 
support a 40 percent evaluation for both legs for the entire 
rating period (Transcript at 4-5).


Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 

After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).



Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

Upon request made in person or in writing by any person 
applying for benefits under the laws administered by the 
Department of Veterans Affairs, the appropriate application 
form will be furnished. 

Upon receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation. If it is not indicated that any person would be 
entitled to such benefits, but there is payable an accrued 
benefit not paid during the veteran's lifetime, the 
appropriate 
application form will be forwarded to the preferred 
dependent. Notice of the time limit will be included in 
letters forwarding applications for benefits.  38 C.F.R. 
§ 3.150.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)). 

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation. The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

Duty to Assist

The Board has not overlooked the potential application of the 
recently enacted VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The appellant and his representative have not 
indicated that pertinent evidence was mentioned but not 
obtained.  Any deficiency in the RO development pursuant to 
the Board remand is harmless in view of the favorable 
determination on appeal.  Nonetheless, it is appropriate to 
mention that the appellant and his representative were 
notified by the RO of the evidence needed to substantiate the 
claim.  The appellant and his representative were afforded 
the opportunity to submit arguments in support of the claim, 
and in fact did so in writing and at Board hearings. 


The Board notes that the essence of the claim is grounded on 
the failure of the RO to act on an inferred claim made in the 
1980's several years after his separation from military 
service.  The RO asked the veteran to assist in developing 
the claim and he did respond to the RO inquiries through 
submission of documents and hearing testimony.  

Further, there is no reference to missing pertinent records.  
Thus, the Board believes there is no further duty to assist.  
It appears that the Board must base its determination of the 
existing record.  The veteran was also advised of the 
evidence considered in the effective date determination 
through a statement of the case, a supplemental statement of 
the case and copies of the relevant RO decisions.


Effective date of service connection for PVD

Initially, the Board observes that it is clear from the case 
law that the VA Secretary is not obliged to provide the 
appellant with personal notice of his eligibility for 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  In 
essence, VA was under no obligation to inform the veteran of 
his eligibility for benefits.  Harvey v. Brown, 6 Vet. App. 
416, 423 (1994); Lyman v. Brown, 5 Vet. App. 194 (1993).  

The basis for the RO's recent selection of the April 1991 
effective date is readily apparent from the record based upon 
the date of receipt of the 1991 VA examination and the 1991 
rating decision that clearly established PVD as a component 
of the service-connected arteriosclerotic heart disease.  

Where a claim is not received within one year after 
separation from service, the statutory and regulatory law 
provides that the effective date generally is the date of 
receipt of claim or date entitlement arose, whichever is 
later. See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (1998); 
Tucker v. West, 11 Vet. App. 369, 372 (1998); Dinsay v. 
Brown, 9 Vet. App. 79, 87 (1996).  



As to the denial of an earlier effective date, the argument 
is that VA had notice in 1985 or earlier of an intended claim 
for service connection.  The record shows that the veteran 
expressly applied for compensation on the basis of secondary 
service connection in September 1992.  The RO granted the 
claim with an effective date of September 22, 1992 that later 
adjusted to April 11, 1991.  Thus, the question is whether 
there was an earlier formal or informal pending claim.

The Board believes it is reasonable to state that as a 
general rule the mere presence of a medical condition does 
not alone establish intent on the part of the veteran to seek 
service connection as a result of the condition.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The record shows the 
claudication in the lower extremities complained of in 1985 
was confirmed on a vascular surgery evaluation at the time, 
and on subsequent VA examination early in 1986.  

The 1986 examination implicated arteriosclerotic process for 
macrovessel disease.  Thus his argument finds support in 
contemporaneous records earlier than 1991.  He did address 
the leg pain manifestations in the context of a rating 
increase, and the RO did not look beyond the rating for 
arteriosclerotic heart disease.  However, the record in 1981 
and earlier, which is not shown to have been incomplete, did 
not mention PVD manifestations in the lower extremities.  

The veteran's claim for increase in 1989 did not mention 
claudication expressly, and VA records show it was mentioned 
only in an April 1990 outpatient report as a current problem 
and complained of on a 1989 examination.  However, he did 
argue in February 1990 that he had claimed a rating increase 
earlier based on difficulty walking, and had sought a more 
thorough review.  He mentioned this in congressional 
correspondence later in 1990.  He also mentioned leg pain 
problems, and the early 1990 notice of disagreement in a 
letter to VA late in 1990.  Thereafter, a VA examiner on 
April 11, 1991, reported atherosclerotic vascular disease of 
the lower extremities.  The May 1991 notice advised him that 
the beginning vascular changes were recognized as a part of 
his service-connected disease.




In this case, the RO has, in essence, determined that an 
informal claim was not filed prior to 1991.  See 38 C.F.R. § 
3.155(a).  The Board finds there is evidence in the record to 
indicate that a claim was initiated in 1985.  There is a 
request in writing at the time to the RO regarding 
entitlement to disability compensation based on leg pain with 
an atherosclerotic basis for it mentioned in contemporaneous 
medical records that included a vascular surgery evaluation.  
See 38 C.F.R. §§ 3.150(a), 3.155(a).  As previously stated, 
the effective date for an award of VA benefits shall, in 
general, not be earlier than the date of receipt of the 
application.  See 38 U.S.C. § 5110(a).  

The statute governing veterans' benefits provides that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C. § 5101(a).  

The statute further provides in section 5110 (a) that unless 
specifically provided otherwise the effective date of an 
award shall not be earlier than the date of receipt of 
application thereof.  See also 38 C.F.R. § 3.400.  

The VA Secretary has defined the terms "claim" and 
"application," which the statute did not define, as follows: 
"Claims--Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (1999); 
Mitscher v. West, 13 Vet. App. 123, 127 (1999).  

Sections 5101 and 5110 clearly establish that an application 
must be filed.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993); 
see Wells v. Principi, 3 Vet. App. 307, 309 (1992).  There 
are numerous references to a claim having been filed.

The appellant does not contend that legal doctrines of 
equitable estoppel and equitable tolling should be invoked to 
establish an effective date much earlier than 1991.  Bailey 
v. West, 160 F.3d 1360 (Fed. Cir. 1998) (Federal Circuit).  

The Federal Circuit also explained that the "equitable 
tolling of a statute of limitations is generally found to 
occur only when a claimant files a defective pleading during 
the statutory period or is induced or tricked by his 
adversary's misconduct into allowing a filing deadline to 
pass and that Bailey is "inapplicable when a claimant fails 
to exercise due diligence in preserving his legal rights.  
See Travel Centre v. Barram, F.3d, 1999 U.S. App. LEXIS 
29317, No. 99-1235 (Fed. Cir. 1999 unpublished decision).  

The appellant was not tricked or induced into action that 
caused him to miss any filing deadline.  His inaction did not 
cause any deadline to pass.  Nor can a lack of due diligence 
be invoked against him since he had contact with VA regarding 
the claim which VA construed narrowly as a claim for 
increase.  When he filed a written claim that was more 
specific, he was awarded a disability rating for PVD in 1993, 
although the RO had earlier, in effect, recognized the lower 
extremity vascular disability as service connected.  

The Board does not find any need to discuss tolling based on 
receipt of erroneous information from VA regarding his 
eligibility for benefits since the veteran does not claim 
this occurred.  The Board is unable to conclude that any 
mishandling of a claim for service connection was the result 
of anything but carelessness, and not an intentional effort 
to defeat the appellant's right to appeal or induce or trick 
him into missing a statutory deadline.  See McCay v. Brown, 
106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. 
Derwinski, 1 Vet. App. 150, 153-55 (1991).

The Board finds that the veteran did file a written 
application for benefits prior to 1991, and therefore, that 
the earliest possible effective date of the award should 
coincide with the application in the mid 1980's.  It is 
provided under 38 C.F.R. § 3.155(a) that an informal claim 
may, in some circumstances, be considered to be the date of a 
claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); 
38 C.F.R. § 3.1(p).  The pertinent determination is when the 
application was received, and an informal claim does appear 
from the record to establish a pending claim from August 5, 
1985.  

The specific records referred to the leg pain as the basis 
for his claim for increase and there was medical evidence of 
claudication.  There was also a specific rating scheme for 
claudication under the VA Rating Schedule for cardiovascular 
disorders.  The Board must observe that the veteran need not 
specify with precision all bases of entitlement.  Where as 
here there is ample evidence of a claim the Board has no 
reasonable basis to presume the veteran did not intend to 
claim service connection in the context of a claim for 
increase.  He made known his dissatisfaction in 1990 more 
clearly in 1990, but at the time he again mentioned the claim 
based on leg pain in 1985.  Consequently, the record does 
allow for an earlier effective date for service connection in 
this case.  The various communications read together would 
seem to satisfy 38 C.F.R. §§ 3.155 and 3.160, and establish 
an informal claim in August 1985.  He did not abandon the 
claim in the context of the applicable regulations, but the 
RO did not exercise its responsibility in adjudicating an 
obvious claim for additional compensation based on 
claudication.  38 C.F.R. § 3.103.  


III.  Effective date, prior to May 1, 
1998, for a 40 percent initial rating for 
PVD of both lower extremities.

Factual background

With the claim filed in August 1985, the RO obtained the VA 
outpatient reports from 1985 and 1986 that reported the 
veteran's complained of left lower extremity thigh ache when 
he went uphill.  A vascular surgery consultant reported a 
history of left calf claudication about three years 
previously with minimal progression of pain after 
approximately one block uphill.  

It was reported that he denied right leg symptoms.  The 
examiner noted mild disease with minimal symptoms after 
examination showed trace dorsalis pedis pulses bilateral and 
1+ femoral pulses bilateral and mild atrophic changes.  
Claudication was reported thereafter on several occasions 
through September 1985.  In November 1985 claudication was 
described as intermittent and preventing him from climbing 
stairs at times.


On a VA examination in 1986 the veteran reported pain in both 
legs when walking briskly, going up an incline or climbing 
stairs.  The examiner found no dorsalis pedis or tibial 
pulses in both legs, cool feet without skin changes from 
vascular insufficiency, no edema and normal sensation.  The 
assessment was certain vascular disease that included macro 
(arterial) vessel, atherosclerosis implicated.  The examiner 
said that the absence of VA records hampered assessing the 
degree of claudication.

The RO obtained the report of VA hospitalization in July 1989 
for an evaluation of coronary artery disease that included 
catheterization and angioplasty.  It was reported that the 
extremities were without bruits and had normal pulses 
throughout.  There was no reference to PVD or claudication in 
the report.

When VA examined the veteran late in 1989, he reported that 
he walked about three miles on weekends and one mile two 
different weekdays.  The examiner said there was no edema or 
clubbing.  The diagnoses were arteriosclerotic heart disease 
and essential hypertension.  He wrote on the examination form 
that his present complaint was pain in both legs when 
walking, and that he had received VA treatment earlier in the 
year for arteriosclerotic heart disease.  He completed the 
form several months before the examination.

The RO received a report of the veteran's VA hospital 
admission that had begun in November 1989 for multivessel 
coronary artery bypass grafting.  The past medical history 
did not mention PVD or claudication of the legs, and 
examination found the extremities were negative for cyanosis, 
clubbing or edema.  He had intact sensory and motor function.  
The RO received an April 1990 outpatient report that noted 
the veteran still had claudication, but that he was able to 
walk through it.  

He wrote later in 1990, in response to a VA letter, that 
since 1981 he had experienced pain in his legs and that he 
now did very little walking because the pain had increased in 
severity.

VA examined the veteran in April 1991.  On the examination 
form he wrote that he had severe pain in his legs and that 
his feet were very cold.  He told the examiner that he may 
walk three or four blocks to his store.  He said that he may 
be able to walk one mile at his own pace on a good day but 
that he may develop claudication in his calves.  He said this 
made it necessary to slow down to a snail's pace or possibly 
stop.  The examiner reported that lower extremity reflexes 
required augmentation, that femoral pulses were only 1+ and 
that pedal pulses were undetectable.  The diagnoses included 
atherosclerotic vascular disease with decreased lower 
extremity pulses, decreased exercise tolerance as described 
and claudication as described.   

In September 1992 the RO received a letter from the veteran 
wherein he asked for consideration of bilateral leg problems 
due to poor circulation as secondary to his heart condition.  
He said that he had pain, weakness and numbness of both legs.  
The RO received VA treatment records through 1993 containing 
a reference to variable claudication in January 1990.  

On a VA examination in May 1993 the veteran reported that the 
impaired lower extremity circulation had become symptomatic 
in 1981 in the left leg beginning in the calf.  He reported 
current claudication after walking approximately one block, 
and that on occasion walking further would help his symptoms.  
He said that in most cases he would have to stop walking 
after less than two blocks.  The examiner said that the 
extremities were without clubbing, cyanosis or edema, and the 
sensory examination was intact to pinprick and light touch in 
the feet.  The dorsalis pedis and tibial pulses were 
described as barely palpable bilaterally, and skin 
temperature was normal.  Femoral pulses were 1+ and 
symmetrical and popliteal pulses were absent.  The diagnoses 
included PVD with history of abnormal vascular studies and 
residual one to two block claudication, decreased peripheral 
pulses and decreased ambulating, all as described. 

The RO issued a rating decision in September 1993 wherein, in 
pertinent part, it assigned a 20 percent disability rating 
under Diagnostic Code 7116 criteria.  The rating board stated 
that the 20 percent evaluation was assigned to each 
extremity.  

An April 1995 report of contact noted the veteran clarified 
his intention to appeal the 20 percent rating for PVD, and 
the effective date for the rating.  The statement of the case 
in September 1995 did not include the notes to Diagnostic 
Code 7116 then in effect.  

At a Board hearing in 1996 the veteran testified that he had 
had left leg pain since 1981, and that the right leg had 
become involved in 1983 or 1984.  He argued that the 20 
percent rating should be effective from 1981.  He also 
mentioned that the left leg would bother him when he was 
lying down (Transcript at 18-19).  In an April 1998 letter 
the veteran wrote regarding the effective date and a rating 
increase from the time the PVD worsened and involved both 
legs.  The representative argued in July 1998 that the 1993 
rating decision did not refect a correct rating for PVD since 
a separate 20 percent should have been assigned for each 
lower extremity rather than one 20 percent rating for both 
extremities.  

VA examined the veteran in August 1998.  He provided the same 
history of PVD manifestations since 1981 beginning in the 
left leg and prior vascular studies.  He indicated that since 
his last evaluation in 1993, his symptoms had worsened 
somewhat.  He reported being able to walk one block on a good 
day, and then have left thigh and ankle pain that required 
rest.  It was reported that the left-sided symptoms were 
worse than on the right.  He said the left leg felt tired 
when he was sitting or lying down.  His femoral pulses were 
graded as 1-2+ and the right dorsalis pedis pulse was 1+.  
The left dorsalis pedis pulse was absent.  He had decreased 
sensory appreciation to pinprick, and light touch over the 
dorsum of the left foot and ankle stocking distribution.  An 
ankle-brachial index was equal bilaterally at .69.  The 
examiner reported PVD with claudication as described 
affecting the left leg more than the right, with decreased 
pulses and sensory appreciation as described.  

The RO in October 1998 granted an effective date of April 11, 
1991 for a 20 percent evaluation for PVD.  The RO granted a 
separate 40 percent evaluation under Diagnostic Code 7114 for 
each lower extremity from May 1, 1998.  

The RO found that May 1, 1998 was the date of receipt of a 
reopened claim.  The RO issued notice in November 1998 and 
the veteran wrote that the RO had not adequately addressed 
the issue of a 40 percent rating prior to May 1, 1998.  

At the Board hearing in February 2001 the veteran asserted 
that the evidence was sufficient to support a 40 percent 
evaluation for both legs for the entire rating period 
(Transcript at 4-5).


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

The law and regulations governing the effective date for an 
award of compensation are set out in 38 U.S.C.A. § 5110(a), 
(b)(2) and 38 C.F.R. §§ 3.400, 3.400(a), (p) which provide 
that the effective date shall be the date of claim or date 
entitlement arose, whichever is later, or on the basis of 
facts found unless otherwise provided.  Liberalizing laws and 
Department of Veterans Affairs issues.  See § 3.114.

Arteriosclerosis obliterans: The rating schedule provides a 
100 percent rating with ischemic limb pain at rest, and; 
either deep ischemic ulcers or ankle/brachial index of 0.4 or 
less.  

A 60 percent rating is provided for claudication on walking 
less than 25 yards on a level grade at 2 miles per hour, and; 
either persistent coldness of the extremity or ankle/brachial 
index of 0.5 or less. A 40 percent rating is provided for 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less. A 20 percent rating is provided for claudication 
on walking more than 100 yards, and; diminished peripheral 
pulses or ankle/brachial index of 0.9 or less. 

Note (1): The ankle/brachial index is the ratio of the 
systolic blood pressure at the ankle (determined by Doppler 
study) divided by the simultaneous brachial artery systolic 
blood pressure. The normal index is 1.0 or greater. Note (2): 
Evaluate residuals of aortic and large arterial bypass 
surgery or arterial graft as arteriosclerosis obliterans. 
Note (3): These evaluations are for involvement of a single 
extremity. If more than one extremity is affected, evaluate 
each extremity separately and combine (under Sec.  4.25), 
using the bilateral factor (Sec.  4.26), if applicable.  
Diagnostic Code 7114 effective January 12, 1998. 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.


Analysis

Duty to Assist

Regarding the potential application of the VCAA, any 
deficiency in the RO development pursuant to the Board remand 
is harmless in view of the favorable determination on appeal 
of the effective date for the 40 percent rating based on 
liberalizing law.  The appellant and his representative were 
afforded the opportunity to submit arguments in support of 
the claim and took advantage of an opportunity to provide 
oral testimony before the Board at the RO.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the appellant's claim under the 
revised regulations effective in January 1998 has been 
identified and obtained.  With regard to an earlier effective 
date, the appellant has not identified any evidence that may 
be relevant to his claim under the revised criteria.  
Moreover, given the facts of this case, the Board finds that 
no further assistance is needed to substantiate the claim 
from January 1998.  


Effective date for a 40 percent evaluation

The Board notes the changes to the regulations for evaluating 
cardiovascular disorders effective in January 1998.  And 
after being reviewed and compared with the previous criteria 
they are found to be significant as substantive change 
occurred.  The revised regulations, as finally issued 
substantively amended them. 62 Fed. Reg. 65219 et seq. 
(December 11, 1997).

The newly published criteria offer substantive revision and 
are seen as more favorable to the appellant than the rating 
provisions previously in effect and thus choosing between the 
versions is a material consideration here.  Bernard v. Brown, 
4 Vet. App. 384 (1993); Karnas, supra.  See also VAOPGCPREC 
3-00 (April 10, 2000).  For example, in the preamble material 
that introduced the final regulation changes effective in 
January 1998, VA advised that intermittent claudication under 
Diagnostic Code 7116 in the previously utilized criteria 
applied to a single extremity.  VA noted that determining the 
evaluation for multiple extremities required application of a 
complex set of rules contained in an interpretive note 
following the rating criteria that sometimes produced an 
evaluation for involvement of multiple extremities no higher 
than that for involvement of a single extremity.  

Further, the revised rating criteria removed the code for 
intermittent claudication because it was a symptom of disease 
rather than a disease.  In addition, VA also carefully 
revised the method of evaluating several disorders including 
arteriosclerosis obliterans (Diagnostic Code 7114) to provide 
that if the paired extremity is also affected, the evaluation 
for each extremity will be separately determined and combined 
using the combined ratings table and the bilateral factor 
when applicable.  

The law and regulations governing the appropriate effective 
date for an award of compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400 which provide 
that the effective date shall be the date of claim or on a 
facts found basis.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met, or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

The basis for the May 1998 effective date selected by the RO 
is not readily apparent from the record since this claim is 
an original rating claim, and  not a claim for increase.  
Upon review of the record, the Board concludes that January 
12, 1998 is the pertinent date for the effective date of the 
40 percent evaluation for each lower extremity.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997) and Swanson v. West, 12 Vet. 
App. 442 (1999).  

The Court in Hazan, after discussing the application of 
estoppel in such claims, held that after a claim for increase 
is submitted, all the evidence, not just evidence not 
previously considered must be reviewed to determine the 
appropriate effective date.  Id at 520-21.  In Swanson it was 
once again stated that consideration must be given to all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability.  In essence a 
facts found determination in an initial rating claim would 
contemplate a similar review.

The essential focus must be given to the application of 
38 C.F.R. § 3.114 in the general framework of effective date 
determinations.  The basic provisions of the regulations 
applicable to effective date determinations in original 
rating claims are consistent as they provide for an effective 
date from the later of the date of receipt of claim or when 
entitlement arose on a facts found basis, except where 
otherwise provided.  

Here the VA examination in 1998 was completed several months 
after the effective date of liberalizing regulations.  A 
rating increase was obviously based upon the bilateral 
application found in the new criteria in light of the 
veteran's manifestations on examination in August 1998.  


The effective date of the liberalizing regulation was January 
12, 1998, and under the applicable regulations there was a 
basis for an earlier effective date for increase in the 
initial rating than the RO selected.  The application was 
filed earlier than the effective date of the changed 
regulation and obviously VA intended to give claimants the 
benefit of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114. 

According to the explanation of the different rating scheme 
under the new criteria there is no reasonable basis to 
dispute the liberalizing nature of the changes.  In summary, 
the RO granted separate 40 percent ratings for the lower 
extremities from May 1998, based upon an interpretation of a 
reopened claim early in 1998.  This was incorrect, as there 
was a pending claim for increase in the initial rating.  
Under the circumstances, the RO decision did not represent 
the correct application of 38 C.F.R. § 3.114 and other 
applicable regulatory criteria to the evidence in determining 
the effective date.  Since the initial review was 
accomplished within a year of the liberalizing law, the 
effective date for the increase on a facts found basis would 
be properly based on the January 12, 1998 effective date of 
the changed regulations.  The revised criteria could not be 
applied earlier than the effective date.  

There is additional entitlement shown based upon a correct 
application of the relevant law and regulations for the Board 
to grant the benefit sought. See also VAOPGCPREC 10-94 that 
instructs section 5110(g) authorizes awards retroactive for 
as much as one year from date of receipt of claims when 
awards are made "pursuant to any Act or administrative 
issue," although in no event may they be made effective 
earlier than the effective date thereof.  The same 
interpretation may be found in VAOPGCPREC 9-94.

The Board has limited the decision of the merits to the 
effective date for a separate 40 percent evaluation for each 
lower extremity since the issue turned principally on an 
application of law.  According to the VA explanation, a 
separate evaluation for each extremity was not possible prior 
to the regulatory changes in January 1998.  



However, because of the complicated rating scheme in the old 
criteria and the Board's determination of an effective date 
from August 1985 for service connection, this aspect of the 
earlier effective date determination regarding a 40 percent 
rating requires further development.  


ORDER

The February 4, 1981 rating decision wherein the RO assigned 
a 30 percent evaluation for arteriosclerotic heart disease, 
and the July 10, 1981 rating decision wherein the RO 
continued the rating did not constitute CUE. 

An effective date for service connection for PVD of the lower 
extremities retroactive to August 5, 1985, is granted.

An effective date for a separate 40 percent evaluation for 
PVD of each of the lower extremities retroactive to January 
12, 1998 is granted, subject to the regulations governing the 
payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran asserts that diabetes mellitus with its 
complications headaches, impaired vision and boils are 
related to service (February 2001 Board hearing transcript at 
6-7).  The record of VA medical treatment shows he was found 
to have definite adult onset diabetes mellitus in April 1978.  
The record of his military service shows that he was awarded 
the Vietnam Service Medial and the Vietnam Campaign Medal, 
and that he served in the United States Air Force.  His 
service medical records contain numerous entries showing 
treatment in Thailand.  However, his personnel records are 
not on file.

VA published final regulations amending its adjudication 
regulations to implement a decision of the Secretary that 
there is a positive association between exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era and the subsequent development of Type 2 diabetes also 
known as Type II diabetes mellitus or adult-onset diabetes).  
The intended effect of this amendment is to establish 
presumptive service connection for that condition based on 
herbicide exposure.  The amendment is effective July 9, 2001.  
66 Fed. Reg. 23166-23169 (May 8, 2001).  

One commenter urged that VA amend the proposed regulation to 
include veterans who did not serve in the Republic of 
Vietnam, but were exposed to herbicides during their military 
service.  In response VA pointed out that 38 U.S.C.A. 
§ 1116(a)(3) establishes a presumption of exposure to certain 
herbicides for any veteran who served in the Republic of 
Vietnam between January 9, 1962 and May 7, 1975, and has one 
of the diseases on the list of diseases subject to 
presumptive service connection.  

VA noted that under 38 C.F.R. § 3.309(e) if a veteran who did 
not serve in the Republic of Vietnam, but was exposed to an 
herbicide agent defined in 38 C.F.R. §  3.307(a)(6) during 
active military service, has a disease on the list of 
diseases subject to presumptive service connection, VA will 
presume that the disease is due to the exposure to 
herbicides.  Therefore VA believed that there is no need to 
revise the regulation based on this comment.  Thus even if 
the veteran did not serve in Vietnam, he might still benefit 
from the changed regulation since he has a disease in the 
list of presumptive diseases.  

However, the record as it now stands is not adequate to 
evaluate the potential for entitlement on the intertwined 
basis of herbicide exposure.  The veteran need not precisely 
argue all potentially applicable bases of entitlement and 
this theory of entitlement is reasonably raised in the 
record.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991). 

Regarding entitlement to a 40 percent evaluation for PVD 
prior to January 12, 1998, the record shows that the 
veteran's PVD was evaluated under Diagnostic Code 7116, for 
intermittent claudication.  The rating scheme provided that 
minimal circulatory impairment, with paresthesias, 
temperature changes or occasional claudication were rated 20 
percent.  A 40 percent rating was provided for well-
established cases, with intermittent claudication or 
recurrent episodes of superficial phlebitis.  A 60 percent 
rating was provided for persistent coldness of an extremity, 
with claudication on minimal walking. A 100 percent rating 
was assigned for a severe form, with marked circulatory 
changes such as to produce total incapacity or to require 
house or bed confinement.  However the rating criteria 
provided that the 100 percent evaluation would not be applied 
under the diagnosis of intermittent claudication. 

The regulation was intended to provide a 20 percent 
evaluation for unilateral or bilateral involvement of both 
upper and lower extremities.  Higher ratings for bilateral 
disease required each extremity separately meeting the 
requirements for evaluation in excess of 20 percent and then 
10 percent would be added to the evaluation for the more 
severely affected extremity only, except where the disease 
has resulted in an amputation.  

In general, however, the ratings above 20 percent applied to 
unilateral involvement.  38 C.F.R. § 4.104, Diagnostic Code 
7116 in effect prior to January 12, 1998.  Thus the veteran 
could have received at least a single 40 percent evaluation 
for the combined involvement, or alternatively for 
significant disability of one extremity, without an added 
rating for the other, under the criteria applicable to his 
claim prior to January 12, 1998.  

The text of the note explaining the application of the rating 
scheme was not provided in the March 1995 or April 1999 
statement of the case.  Further, one VA examiner said the 
extent of claudication could not be determined since VA 
records were not available.  The Board observes that the 
record may be incomplete for the period from 1985 to 1998 
since the veteran apparently has had extensive contact with 
VA during this period including hospitalization.  An 
incomplete record would frustrate the Board's obligation to 
provide an informed determination.  

In addition, a medical opinion would seem to be necessary to 
clarify whether rating elements such as "well-established 
cases, with "intermittent claudication..." were present in 
both lower extremities any time prior to January 12, 1998.  
The Board does infer or suggest that any particular rating is 
warranted for the entire period from August 1985 to January 
12, 1998.  The Board, however, directs the attention of the 
appellant and the RO to the guidance provided in Meeks v. 
West, 216 F.3d 1363, 1367 (Fed. Cir. 2000) regarding the 
retroactive rating in claims such as the appellant's.  See 
also Bernard v. Brown, supra.

As noted previously, there has been a significant change in 
the law during the pendency of this appeal.  Among other 
things, the VCAA redefines the obligations of VA with respect 
to the duty to assist and it is applicable to all claims 
filed on or after the date of enactment of the VCAA of 2000, 
or filed before the date of entitlement and not yet final as 
of this date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  See also Karnas, supra.  
Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time on the issues that 
remain unresolved by this decision.  

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims, and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should ask the 
veteran to identify the names, addresses, 
and approximate dates of treatment by all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to treatment 
of PVD since 1985 and diabetes mellitus 
at any time since service.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  


Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records, including his complete 
VA clinical file.

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  The RO should contact the service 
department and request the veteran's military 
personnel records. 

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for a VA specialist 
in peripheral vascular diseases to review the 
veteran's claims file and clinical file to 
determine the nature, extent, and severity of 
PVD of the lower extremities prior to January 
12, 1998.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner pursuant to conduction and 
completion of the review.  The examiner 
should note on the report that the claims 
file was in fact made available for review.  




The examiner should provide an opinion as to 
whether, prior to January 12, 1998, the 
medical evidence establishes that the 
veteran's PVD of the lower extremities was 
manifested by, or more nearly manifested by, 
(a) minimal circulatory impairment, with 
paresthesias, temperature changes or 
occasional claudication, (b) a well-
established case, with intermittent 
claudication or recurrent episodes of 
superficial phlebitis, or (c) persistent 
coldness of an extremity, with claudication 
on minimal walking.  

If possible, the examiner should identify 
which of the lower extremities was the more 
severely affected.  The rationale for all 
conclusions and opinions expressed should be 
provided.  Any consultations with other 
specialists deemed necessary for a 
comprehensive evaluation should be obtained.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical review 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 are fully complied 
with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for diabetes mellitus with 
headaches, impaired vision and boils 
under 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) as applicable, and entitlement 
to an initial rating of 40 percent for 
PVD prior to January 12, 1998.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the remaining issues 
currently on appeal.  A reasonable period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



